UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DAVID COHEN,                                              :                           3/31/2019
                                                          :
                                        Plaintiff,        :
                                                          :       16-CV-9295 (VSB)
                      -v-                                 :
                                                          :     OPINION & ORDER
LIBERTY MUTUAL GROUP INC.                                 :
EXECUTIVE PARTENRSHIP DEFERRED :
COMPENSATION PLAN and LIBERTY                             :
MUTUAL GROUP INC. 2012 EXECUTIVE :
PARTNERSHIP PLAN,                                         :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

Appearances:

Marc E. Bernstein (New York, NY)
Stephen Henry Harris (Los Angeles, CA)
Paul Hastings LLP
Counsel for Plaintiff

Nancy G. Ross
Richard E. Nowak
Mayer Brown LLP
Chicago, IL
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiff David Cohen (“Plaintiff”) brings this action, pursuant to § 502(a)(1)(B) of the

Employee Retirement Income Security Act of 1974 (“ERISA”) against Defendants Liberty

Mutual Group Inc. Executive Partnership Deferred Compensation Plan (“EPDCP”) and Liberty

Mutual Group Inc. 2012 Executive Partnership Plan (“EPP” and, collectively, “Defendants” or

the “Plans”), seeking review of Defendants’ adverse benefits determination. Before me are the

parties’ cross-motions for summary judgment. Because Defendants’ adverse benefits
determination was without reason and unsupported by substantial evidence, Plaintiff’s motion for

summary judgment is GRANTED and Defendants’ motion for summary judgment is DENIED.

        I.       Background

        The EPP and EPDCP are employee benefits plans sponsored by Liberty Mutual Group

Inc. (“Liberty Mutual” or the “Company”). (EPP §§ 1, 2.9, 14; EPDCP §§ 1, 2.10; see also Pl.’s

56.1 Resp. ¶¶ 10–13.) 1 As the plan administrator for the EPP and EPDCP, Liberty Mutual both

evaluates and pays benefit claims. (EPP §§ 2.1, 2.9; EPDCP §§ 2.1, 2.10; Foley Dep. 89:22-

90:2.) 2 Under the EPP, eligible executives participate in the increase in Liberty Mutual Holding

Company Inc.’s enterprise value. (See Pl.’s 56.1 Resp. ¶ 13.) Under the EPDCP, eligible

executives receive deferred compensation. (Id. ¶ 11.) Plaintiff was employed at Liberty Mutual

for approximately sixteen years, beginning in 1999, and he was a participant in both the EPP and

EPDCP during that time. (Defs.’ 56.1 Resp. ¶¶ 2, 15.) 3

        From 2014 to 2015, Liberty Mutual began restructuring the division in which Plaintiff

worked, Liberty International Underwriters (“LIU”). (Admin. R. 771.) In connection with that

restructuring, “Liberty Mutual retained the global management consulting firm Oliver Wyman to



1
  “EPP” refers to the Liberty Mutual Group Inc. 2012 Executive Partnership Plan, Effective January 1, 2012, a copy
of which can be found on pages 14–24 of the Administrative Record. “EPDCP” refers to the Liberty Mutual Group
Inc. Executive Partnership Deferred Compensation Plan (as Amended and Restated, effective January 1, 2012), a
copy of which can be found on pages 26–39 of the Administrative Record. “Administrative Record” or “Admin. R.”
refers to the complete Administrative Record, which is attached as Exhibit A to the Bernstein Declaration, dated
December 7, 2017. (Docs. 72-2–72-27.) “Bernstein Declaration” or “Bernstein Decl.” refers to the Declaration of
Marc E. Bernstein in Support of Plaintiff’s Motion for Summary Judgment, dated December 7, 2017. (Doc. 72.)
“Pl.’s 56.1 Resp.” refers to Plaintiff’s Response to Defendants’ Local Rule 56.1 Statement of Undisputed Facts,
dated January 8, 2018. (Doc. 77.) I refer to this document because it consolidates Defendant’s Local Rule 56.1
Statement of Undisputed Facts, (Doc. 70), and Plaintiff’s responses and objections to the facts asserted therein.
2
 “Foley Dep.” refers to the Deposition of Melanie Foley, dated July 13, 2017, which is attached as Exhibit D to the
Bernstein Declaration. (Docs. 72-30–72-40.)
3
  “Defs.’ 56.1 Resp.” refers to Defendant’s Objections and Responses to Plaintiff’s Statement of Undisputed
Material Facts Pursuant to Local Rule 56.1, January 8, 2018. (Doc. 79.) I refer to this document because it
consolidates Plaintiff’s Local Rule 56.1 Statement of Undisputed Material Facts, (Doc. 70), and Defendant’s
responses and objections to the facts asserted therein.

                                                             2
conduct a six-week analysis of the current and potential future organizational structures for

LIU.” (Pl.’s 56.1 Resp. ¶ 35; see also Nowak Decl. Ex. 8.) During late 2015, unbeknownst to

Plaintiff, Liberty Mutual employees exchanged emails discussing a plan to terminate Plaintiff’s

employment by offering him a retirement package, including one year of severance pay, and they

even prepared a script to read to him. (See Bernstein Decl. Exs. G–L.) Liberty Mutual intended

to terminate Plaintiff’s employment without cause. (See Defs.’ 56.1 Resp. ¶ 9 (conceding that in

October 2015 “Liberty Mutual did not intend to terminate Plaintiff’s employment for cause”).)

Pursuant to this plan, Liberty Mutual intended to inform Plaintiff on October 15, 2015 that his

position had been eliminated and his employment would be terminated, effective immediately.

(See Bernstein Decl. Ex. I.) However, on October 12, 2015, three days before Liberty Mutual

intended to terminate his employment, Plaintiff—who was unaware of Liberty Mutual’s plans—

gave Liberty Mutual notice that he would voluntarily resign, effective two weeks later, on

October 26, 2015. (Defs.’ 56.1 Resp. ¶ 9.)

       Shortly after Plaintiff’s departure from Liberty Mutual, he began employment at one of

Liberty Mutual’s competitors, Aspen Insurance Services U.C. Inc. (“Aspen”). (Id. ¶ 16.) At

approximately the same time, several other people resigned from Liberty Mutual and began

employment at Aspen. (Id. ¶ 17.)

               A.     The Connolly Letter

       Approximately two months after Plaintiff’s departure from Liberty Mutual, on December

23, 2015, Mary Connolly, a Liberty Mutual employee responsible for Employee Relations and

HR Services, sent a letter to Plaintiff (the “Connolly Letter”). (Admin. R. 11–12.) The body of

the Connolly Letter contained only two sentences: “As a result of information uncovered after

your voluntary resignation on October 25, 2015, we are reclassifying your termination from a



                                                    3
voluntary resignation to a termination for cause. As a result, provisions will change under

Compensation and Benefits Plans which you participated in as outlined in the attached

document.” (Id. at 11.) Under the heading “EPP/EPDCP,” the document attached to the

Connolly Letter stated: “In the event of termination for ‘cause’, participant forfeits all vested

and unvested units in the Plan. As a result of termination for cause, $971,500 of vested units and

investment fund value and $299,125 of unvested units has [sic] been forfeited.” (Id. at 12.)

         On January 15, 2016, Plaintiff responded to the Connolly Letter. (Id. at 285–86.)

Plaintiff’s response, which was addressed to “Plan Administrator[,] Liberty Mutual [EPP] and

[EPDCP],” expressed that he was shocked to learn that his termination had been reclassified and

that Liberty Mutual had determined to forfeit his benefits. (Id. at 285.) Pursuant to 29 C.F.R.

§§ 2560.503-1(h)(2)(ii), (i)(5), and (m)(8), and 29 C.F.R. § 1024(b)(4), Plaintiff requested

several documents to assist in his “decision as to whether to dispute the adverse benefit

determinations set forth in [the Connolly Letter],” including: “any and all documents, records

and other information that were relied upon in determining to reclassify [his] resignation to a

termination for ‘cause’”; “identification of the specific sections of the Plan on which the adverse

benefit determination was based”; and “identification of the individual or individuals who made

the determination to reclassify [his] resignation to a termination for cause.” (Id.) In an email,

Ms. Connolly apparently offered to send documents to Plaintiff on or before March 15, 2016. 4

(Id. at 291.) Plaintiff reiterated his request on February 2, 2016, reminding Ms. Connolly of

Liberty Mutual’s obligation, pursuant to 29 U.S.C. § 1132(c)(1), to provide the documents no

later than February 14, 2016 (i.e., within thirty days of his request). (Id.) He informed Ms.



4
 Ms. Connolly’s email response is not in the Administrative Record, but Plaintiff refers to the response in a letter
dated February 2, 2016. (Admin. R. 291.) It is not clear why the email has been omitted from the Administrative
Record.

                                                               4
Connolly that the documents were necessary to his “appeal of the adverse benefits

determinations set forth in [the Connolly Letter].” (Id.) On February 11, 2016, Ms. Connolly

provided Plaintiff with “plan documents and summaries.” (Id. at 293.)

       On February 19, 2016, without the benefit of many of the documents he requested,

including any documents related to the reclassification of his resignation to termination for

cause, Plaintiff formally appealed the December 23, 2015 adverse benefits determination in the

Connolly Letter (“February 19 Appeal”). (Id. at 2–356.) The February 19 Appeal criticized the

Connolly Letter and subsequent communications from Liberty Mutual “because none of the

Plans’ Administrators (i) provided [Plaintiff] with the specific reasons or facts underlying their

initial adverse benefit determinations or (ii) provided [Plaintiff] with reference to the specific

Plan provisions on which such determinations were made.” (Id. at 5–6.) The February 19

Appeal also asserted that Plaintiff “did not engage in any conduct during his employment that

would fall under any reasonable definition of the word [cause].” (Id. at 6.)

               B.      The Andrews Letter

       Three months later, on May 19, 2016, Lori Andrews, the Vice President of Talent &

Enterprise Services at Liberty Mutual, sent Plaintiff a letter in response to the February 19

Appeal (“Andrews Letter”). (Id. at 357–61.) The Andrews Letter recharacterized the February

19 Appeal as an “initial claim for benefits under the Plans.” (Id. at 357.) Ms. Andrews stated

that, pursuant to the authority granted to her by the Plans to “‘construe and interpret the terms’ of

the EPP [and EPDCP],” Plaintiff was not eligible for benefits because Liberty Mutual had

notified him that “his termination was classified as a termination for cause.” (Id. at 357–59.)

The Andrews Letter stated that Ms. Andrews had “reviewed [Liberty Mutual’s] reasons” for

reclassifying [Plaintiff’s] departure as a termination for cause” and that the “[t]he circumstances



                                                      5
surrounding [Plaintiff’s] departure and their resulting disruption to the Company’s business

provide ample evidence that [Liberty Mutual] acted in good faith.” (Id. at 358.) The Andrews

Letter did not provide any additional details concerning the reasons for the reclassification of his

resignation. The Andrews Letter identified §§ 7.5 and 9 of the EPP and § 8.5 of the EPDCP as

the sections pursuant to which Plaintiff’s benefits had been denied. (Id. at 358–59.) The letter

also instructed that, if Plaintiff wishes to submit “a petition for review,” such petition must be

delivered to “Melanie Foley, Executive Vice President, Chief Talent and Enterprise Services

Officer.” (Id. at 360.)

        Plaintiff responded to the Andrews Letter one week later, on May 26, 2016. (Id. at 361–

64.) Having still not received many of the documents and information he requested in his

January 15, 2016 letter, Plaintiff reiterated his requests, noting that it was his fifth request for the

documents, and Plaintiff reminded Liberty Mutual of its obligation under the United States

Department of Labor’s ERISA claims-procedure regulation (“ERISA Procedures Regulation”),

29 C.F.R. § 2560.503-1, to provide the materials he had requested. (See Admin. R. 361–64

(citing 29 C.F.R. §§ 2560.503-1(h)(2)(ii), (i)5, (m)(8), (b)(5).) In response to the Andrews

Letter’s vague statements regarding the reasons for the reclassification of Plaintiff’s resignation

as a termination for cause, Plaintiff also requested additional documents, such as “[a]ny and all

correspondence between [Liberty Mutual] and the plan administrators of the Plans pertaining to

[Plaintiff’s] termination,” “documents, records and other information pertaining to [Ms.

Andrews’] review of ‘[Liberty Mutual’s] reasons for classifying [Plaintiff’s] departure as a

termination for cause,’” and “documents, records and other information pertaining to the

‘circumstances surrounding [Plaintiff’s] departure and their resulting disruption to [Liberty

Mutual’s] business.’” (Id. at 362–63.)



                                                       6
         On June 23, 2016, Ms. Andrews sent a letter (“Andrews Follow-Up Letter”) in response

to Plaintiff’s May 26, 2016 letter, and stated that she was attaching the requested documents “to

the extent they fall within the plan administrator’s obligations, the documents exist, and the

documents have not previously been produced to [Plaintiff].” (Id. at 868–69.) The Andrews

Follow-Up Letter attached a document that appears to be a printout from Liberty Mutual’s

human resources portal for Plaintiff, stating that the “Leaving Reason” is “Co Initiated-Policy

Violation.” (Id. at 873.) The Andrews Follow-Up Letter also attached handwritten notes that

appear to have been taken on May 3, 2016 (“May 3 Notes”), (id. at 871–72), and May 12, 2016

(“May 12 Notes”), (id. at 870). 5 The Andrews Follow-Up Letter did not attach any documents

that preceded the December 23, 2015 Connolly Letter. It is difficult to determine from the face

of the May 3 Notes who took them or where they were taken, and the Andrews Follow-Up Letter

did not identify whose notes were being produced. The May 3 Notes include several names at

the top: “Brendan, Malik, Nancy Ross +2 (Nick & Stephanie Gonsalves)[,] Nancy Keating,” and

they include the question, “What lead [sic] to the reclassification to term for cause[?]” (Id. at

871.) 6 In apparent response to that question, the notes state, “2015 performance related to legacy

reserving & shrinking[.] LOB that had grown irresponsibly – not cat losses more reducing LOB

& hemorraging [sic] & see Incentive results – attrib to David C. leadership, not cat related w/out

[indecipherable] had a loss; 10% of planned PTOI.” (Id. at 871.) The May 3 Notes also state,

“Cohen did not accept actuaries reserving judgment & indication on reducing LOB exposure;



5
  The May 3 and May 12 Notes are in the Administrative Record, but the copies are of low quality and are difficult
to read. More legible copies of the notes are attached as Exhibit BB to the Bernstein Declaration. (Doc. 72-71.)
The Andrews Follow-Up Letter appears to have also attached several other documents. These documents contain
general information about the EPP and EPDCP, but none of them addresses the reclassification of Plaintiff’s
resignation as a termination for cause. (See Admin. R. 874–1088.)
6
  Some of these names are redacted in the Administrative Record, but they are included in the version of the notes
that was attached as Exhibit BB to the Bernstein Declaration.

                                                              7
Cohen felt actuaries were exaggerating cost”; “Cohen ‘retired’ & then Vaughn resigned, exodus

began w/ some disclosing & other not”; “over 4–6 weeks, 25 people left to go to Aspen”;

“financial damage pre-leaving; & damage, & havoc”; “staff loss in waves”; “term for cause

related to his leaving & taking all those people & doing severe damage to our business.” (Id. at

872.)

         The May 12 Notes state at the top, “Met w/ Chris, Lisa Pereira took notes; LBA added

based on meeting content.” (Id. at 870.) It appears, therefore, that one person took the notes,

and Ms. Andrews later revised them. The notes are titled, “Chris P. – LIU US Impact to

Business.” (Id.) Those notes included the following statements: “DC Leaving and direct

solicitation is concern”; “emergency summit in NY[,] . . . brought all global people together to

figure out how to address staff loss”; “DC – 3rd party business”; “market perception/reaction”;

“Insurance ‘insider’ – Regular stories on poaching – impacted mkt perception”; and “DC leaving

& taking so many team members demanded significant & immediate attention from mgmt. to

preserve and keep the business”. 7 (Id.)

                  C.       The Foley Letter

         On July 21, 2016, Plaintiff formally appealed to Ms. Foley the determinations made in

the Andrews Letter (“July 21 Appeal”). (Id. 365–799.) Among other reasons for his appeal,

Plaintiff argued that the Andrews Letter “[did] not define . . . the meaning of the term ‘cause’

under either [the EPP or EPDCP], nor [did it] identify any specific conduct by [Plaintiff] to

support her decision, other than vague and unspecified references to ‘circumstances’ and

‘disruption.’” (Id. at 367.) Plaintiff also noted that under the terms of both Plans, a




7
 Based upon the noticeable difference in handwriting, the italicized phrases in this note appear to have been added
after the original notes were taken.

                                                              8
reclassification required “‘evidence . . . after employment termination that a Participant acted or

failed to act in such a manner that would have provided grounds for a ‘cause’ termination[,]’”

and argued that the Andrews Letter did not “specify -- or even address -- what evidence

supposedly justified the reclassification of [Plaintiff’s] retirement as a termination for cause.”

(Id. at 368 (quoting EPP § 7.5 and EPDCP § 8.5).) Plaintiff argued that this omission was a

violation of the Plans, which require a denial of benefits to include the “specific reasons for such

denial.” (See id. (citing EPP § 13.2(a) and EPDCP § 17.2(a)).)

       The July 21 Appeal also asserted that Plaintiff had not engaged in any conduct

constituting “cause” under any reasonable definition of the term. (Id.) Plaintiff attempted to

address the apparent reasons for the reclassification that were stated in the May 3 and May 12

Notes, such as “term for cause related to his [Cohen] leaving and taking all those people and

doing severe damage to our business” and “DC leaving and taking so many team members

demanded significant immediate attention from mgmt.” (Id.) Plaintiff interpreted those notes to

“presumably refer[] to the other employees who left [Liberty Mutual] after [Plaintiff] left[,]” (id.

at 369), and he responded that he “did not recruit or solicit any [Liberty Mutual] employees --

either during or after his retirement from [Liberty Mutual].” (Id.) In support of this assertion,

Plaintiff attached to the July 21 Appeal an affidavit from himself and thirty-one additional

affidavits—one from each of the Liberty Mutual employees who joined Aspen in the period

following Plaintiff’s retirement. (See id. 747–83.) The July 21 Appeal criticized the Plans’

administrators for failing to provide several documents that he had requested related to the

reclassification. (Id. at 371.) Additionally, he requested the “names of every individual

employed by [Liberty Mutual] whom [Plaintiff] allegedly solicited or recruited, and any and all

documents or other information supporting that incorrect speculation.” (Id. at 372.)



                                                      9
       On September 15, 2016, Ms. Foley sent a letter response to Plaintiff’s July 21 Appeal

(“Foley Letter”). (Id. at 800–67.) The Foley Letter identified the provisions of the Plans under

which Plaintiff’s benefits were denied—§§ 7.5 and 9 of the EPP and § 8.5 of the EPDCP—and

explained that “when [Liberty Mutual] . . . makes the determination that an employee’s behavior

warrants a termination for cause, benefits under the two plans are forfeited. The plans do not

authorize the plan administrators to override that decision.” (Id. at 801.) Ms. Foley stated that

she had “further investigated the circumstances giving rise to the termination for cause[,]” and

that she had spoken with the “[Liberty Mutual] officers who made or were involved in the

decision,” although she did not identify them. (Id.) She also stated that she “reviewed evidence

supporting their concerns with the business disruption and tainted [Liberty Mutual] reputation

caused by [Plaintiff’s] departure,” although she did not attach, identify, or explain the evidence

she reviewed or the nature of the disruption or reputational damage. (Id.) Ms. Foley concluded

that “sufficient evidence supports [Liberty Mutual’s] decision”. (Id.)

       Ms. Foley asserted that Plaintiff’s departure was not reclassified “based solely on the

substantial number of employees that joined him at his subsequent employer[;]” rather, it was

“based on evidence of the overall disruption and harm to the business caused by [Plaintiff],” but

it did not explain “the overall disruption and harm” that Plaintiff caused, or how Plaintiff’s

conduct that allegedly led to that disruption and harm qualified as misconduct that could lead to a

reclassification of a resignation as a termination for cause. (Id.) Ms. Foley stated that Plaintiff’s

“contention that the plan administrator must provide evidence to justify the reclassification” was

“misfocused,” based on Ms. Foley’s interpretation of § 7.5 of the EPP and § 8.5 of the EPDCP.

(Id.) Finally, Ms. Foley explained that Plaintiff had the right to bring a civil action under

§ 502(a) of ERISA within one year of the Foley Letter. (Id. at 804.)



                                                     10
       II.     Procedural History

       Plaintiff commenced this action on December 1, 2016. (Doc. 1.) On December 19,

2016, Plaintiff filed an amended complaint. (Doc. 19.) On February 15, 2017, the parties

appeared for a conference, during which I ordered that certain limited discovery could be taken.

(Doc. 27.) On December 7, 2017, after the competition of discovery, Plaintiff filed a motion for

summary judgment, (Doc. 65), along with a memorandum of law in support, (Doc. 67), a Rule

56.1 Statement, (Doc. 66), and a declaration with exhibits, (Doc. 72). On the same day,

Defendants filed a cross-motion for summary judgment, (Doc. 68), a memorandum of law in

support, (Doc. 71), a Rule 56.1 Statement, (Doc. 70), and a declaration with exhibits, (Doc. 69).

On January 8, 2018, the parties filed their opposition briefs, (Docs. 76, 78), and their

counterstatements to the Rule 56.1 Statements, (Docs. 77, 79). Defendants also submitted

another declaration with one exhibit in support of their motion. (Doc. 80.)

       III.    Legal Standard

       Summary judgment is appropriate when “the parties’ submissions show that there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Fay v. Oxford Health Plan, 287 F.3d 96, 103 (2d Cir. 2002); see also Fed. R. Civ. P.

56(a). “[T]he dispute about a material fact is ‘genuine[]’ . . . if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and “[f]actual disputes that are irrelevant or unnecessary will not be

counted.” Id. On a motion for summary judgment, the moving party bears the initial burden of

establishing that no genuine factual dispute exists, and, if satisfied, the burden shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for trial,” id. at



                                                      11
256, and to present such evidence that would allow a jury to find in his favor, see Graham v.

Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

       To defeat a summary judgment motion, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by . . . citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). In the event that “a

party fails . . . to properly address another party’s assertion of fact as required by Rule 56(c), the

court may,” among other things, “consider the fact undisputed for purposes of the motion” or

“grant summary judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3).

       In considering a summary judgment motion, the Court must “view the evidence in the

light most favorable to the nonmoving party and draw all reasonable inferences in its favor, and

may grant summary judgment only when no reasonable trier of fact could find in favor of the

nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal citations and

quotation marks omitted); see also Matsushita, 475 U.S. at 587. “[I]f there is any evidence in the

record that could reasonably support a jury’s verdict for the non-moving party,” summary

judgment must be denied. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002).

       “The same standard applies where, as here, the parties filed cross-motions for summary

judgment . . . .” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing

Terwilliger v. Terwilliger, 206 F.3d 240, 244 (2d Cir. 2000)). “[W]hen both parties move for



                                                      12
summary judgment, asserting the absence of any genuine issues of material fact, a court need not

enter judgment for either party. Rather, each party’s motion must be examined on its own

merits, and in each case all reasonable inferences must be drawn against the party whose motion

is under consideration.” Id. (citing Heublein, Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir.

1993); Schwabenbauer v. Bd. of Educ., 667 F.2d 305, 314 (2d Cir. 1981)).

       “It is appropriate for courts reviewing a challenge of denial of benefits under ERISA to

do so on a motion for summary judgment, which ‘provides an appropriate vehicle whereby the

Court can apply substantive ERISA law to the administrative record.’” Ramsteck v. Aetna Life

Ins. Co., No. 08-CV-0012 (JFB)(ETB), 2009 WL 1796999, at *6 (E.D.N.Y. June 24, 2009)

(quoting Gannon v. Aetna Life Ins. Co., No. 05 Civ. 2160(JGK), 2007 WL 2844869, at *6

(S.D.N.Y. Sept. 28, 2007)). “In such an action the contours guiding the court’s disposition of the

summary judgment motion are necessarily shaped through the application of the substantive law

of ERISA.” Alfano v. CIGNA Life Ins. Co. of N.Y., No. 07 Civ. 9661(GEL), 2009 WL 222351,

at *12 (S.D.N.Y. Jan. 30, 2009) (internal quotation marks omitted).

       IV.     Discussion

               A.      Standard of Review

                       1. Applicable Law

       ERISA provides that a person denied benefits under an employee benefits plan may

challenge that denial in federal court. See 29 U.S.C. § 1132(a)(1)(B) (“A civil action may be

brought . . . to recover benefits due to [the plaintiff] under the terms of his plan, to enforce his

rights under the terms of the plan, or to clarify his rights to future benefits under the terms of the

plan . . . .”). To proceed with a claim in federal court, a party must first exhaust administrative

remedies. Kennedy v. Empire Blue Cross & Blue Shield, 989 F.2d 588, 594 (2d Cir. 1993).



                                                      13
Exhaustion consists of “only those administrative appeals provided for in the relevant plan or

policy.” Id.

       ERISA itself “does not set out the applicable standard of review for actions challenging

benefit eligibility determinations.” Fay, 287 F.3d at 103 (quoting Zuckerbrod v. Phx. Mut. Life

Ins. Co., 78 F. 3d 46, 49 (2d Cir. 1996)). Instead, “substantive ERISA law determines the proper

standard of review that the Court should apply in reviewing the decision of the plan

administrator.” Gannon, 2007 WL 2844869, at *6.

       The Supreme Court has held that “denial of benefits challenged under [ERISA] is to be

reviewed under a de novo standard unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the

plan.” Fay, 287 F. 3d at 103 (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989)). Where a plan grants the administrator discretionary authority to determine eligibility

benefits, the court may use a deferential standard of review. See McCauley v. First Unum Life

Ins. Co., 551 F.3d 126, 132 (2d Cir. 2008). Even where a plan grants the administrator such

authority, a court will conduct de novo review of a claim if a plan fails “to comply with the

Department of Labor’s claims-procedure regulation . . . unless the plan has otherwise established

procedures in full conformity with the regulation and can show that its failure to comply with the

regulation in the processing of a particular claim was inadvertent and harmless.” Halo v. Yale

Health Plan, Dir. of Benefits & Records Yale Univ., 819 F.3d 42, 45 (2d Cir. 2016) (citing 29

C.F.R. § 2560.503-1).

                        2. Application

       The undisputed grant of discretion under both Plans to determine eligibility for benefits

or to construe the terms of the plan, (see EPP § 2.9; EPP § 2.10), directs that I should adopt a



                                                     14
deferential standard of review, see McCauley, 551 F.3d at 132, unless the Plans failed “to

comply with the Department of Labor’s claims-procedure regulation.” Halo, 819 F.3d at 45.

Plaintiff argues that the Connolly Letter was an “adverse benefits determination” under the

ERISA Procedures Regulation, and that the Connolly Letter’s failure to strictly adhere to that

regulation compels de novo review under Halo. (See Pl.’s Mem. 17–19.) 8 Defendants argue that

“Ms. Connolly was not acting on behalf of the Plans,” and that the Connolly Letter could not

have been an adverse benefits determination because it was not preceded by an affirmative claim

from Plaintiff. (Defs.’ Opp’n 4–8.) 9

        Defendants’ argument lacks merit and is contracted by the Connolly Letter itself. In

short, Defendants argue that a letter notifying Plaintiff that Liberty Mutual had determined that

his benefits would be terminated was not an adverse benefits determination. I find that

Defendants’ reading of the letter is simply not credible since the letter explicitly referenced that

Plaintiff’s benefits are being terminated because the termination of his employment was

reclassified to be for cause.

        Defendants’ argument that “Ms. Connolly was not acting on behalf of the Plans” is

equally unpersuasive. First, nowhere in the letter does Ms. Connolly state that she was not

acting on behalf of the Plans, or that she was acting in some other capacity. Second, Ms.

Connolly explicitly discussed in the letter an action taken that negatively impacted Plaintiff’s

benefits. Specifically, the Connolly Letter states that Plaintiff’s termination was being

reclassified “from a voluntary resignation to a termination for cause,” resulting in the change in




8
 “Pl.’s Mem.” refers to the Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment, dated
December 7, 2017. (Doc. 67.)
9
 “Defs.’ Opp’n” refers to Defendants’ Opposition to Plaintiff’s Motion for Summary Judgment, dated January 8,
2018. (Doc. 78.)

                                                           15
his compensation and benefits outlined in the attached document, which, in turn, stated that “[i]n

the event of termination for ‘cause’, participant forfeits all vested and unvested units in the Plan.

As a result of termination for cause, $971,500 of vested units and investment fund value and

$299,125 of unvested units has [sic] been forfeited.” (Admin. R. 12.)

        With regard to the need for Plaintiff to have made an affirmative claim for benefits,

Defendants do not cite a single case in which a court has found that an affirmative claim must

precede an adverse benefits determination, and they fail to adequately distinguish the case on

which Plaintiff relies, Infantolino v. Joint Industry Board of the Electrical Industry, No. 06-CV-

00520 (JG), 2007 WL 879415, at *5 (E.D.N.Y. Mar. 15, 2007). In Infantolino, the court rejected

a similar argument because an adverse benefits determination “includes termination of a benefit

. . . ‘including any such termination of, or failure to provide or make payment that is based on a

determination of a participant’s or beneficiary’s eligibility to participate in the plan.’” Id. at *5

(quoting 29 C.F.R. § 2560.503-1(m)(4)). Under the terms of the Plans, the administrator was

Liberty Mutual, (see EPP § 2.1, 2.9; EPDCP §§ 2.1, 2.10), and therefore Plaintiff could

reasonably construe any communication from Liberty Mutual—here from a Liberty Mutual

employee with the title VP and Manager, Employee Relations and HR Services—related to the

forfeiture of his benefits as an adverse benefits determination under the Plans.

        Moreover, under the language of the Plans themselves, the Connolly Letter was

obviously an action taken pursuant to the Plans. Section 7.5 of the EPP and § 8.5 of the EPDCP

(the “For-Cause Sections”) contain almost identical language:

        Notwithstanding any other provision . . . , if [Liberty Mutual] . . . terminates a
        Participant’s employment for “cause”, [Liberty Mutual] shall immediately forfeit
        all of such Participant’s [benefits] regardless of whether such awards had
        previously become vested . . . . In the event that evidence is acquired after
        employment termination that a Participant acted or failed to act in such a manner
        that would have provided grounds for a ‘cause’ termination, then [Liberty Mutual]

                                                      16
        shall have the right to immediately forfeit any then outstanding [benefits] and/or
        recover any amounts received (determined on a before-tax basis) by such
        Participant . . . .

The first sentence of the For-Cause Sections contemplates a circumstance in which a plan

participant’s employment is terminated for cause by Liberty Mutual. It is undisputed that this

sentence does not apply to Plaintiff, because Liberty Mutual did not terminate his employment;

he terminated his own employment when he voluntarily resigned. Accordingly, Plaintiff’s

benefits must have been denied pursuant to the second sentence, which addresses the

circumstance where Liberty Mutual purportedly acquired evidence that could have supported the

termination of Plaintiff’s employment for cause. In this circumstance, Liberty Mutual has “the

right to immediately forfeit” claimant’s benefits. (EPP § 7.5; EPDCP § 8.5.) Defendants, who

argue that the Connolly Letter was an employment action and not an action taken pursuant to the

Plans, (see Defs.’ Mem. 1; Defs.’ Opp’n 2), have identified no company policy, independent

from the Plans, under which an employee’s departure may be reclassified. Accordingly, the

Connolly Letter is appropriately construed as a determination that, because the conditions of the

second sentence had purportedly been satisfied, Liberty Mutual had the discretion (i.e., the

“right”) to forfeit Plaintiff’s benefits, and that Liberty Mutual was indeed exercising that

discretion to terminate Plaintiff’s benefits under the Plans. See 29 C.F.R. § 2560.503-1(m)(4)

(defining “adverse benefit determination” as a “termination of . . . a benefit, including any such .

. . termination . . . that is based on a determination of a participant’s or beneficiary’s eligibility to

participate in a plan”). If the denial of benefits under the Plans were automatic and mandatory,

the second sentence would have read something like the following: “In the event that evidence is

acquired after employment termination that a Participant acted or failed to act in such a manner

that would have provided grounds for a ‘cause’ termination and [Liberty Mutual] reclassifies the



                                                       17
Participant’s termination as a termination for cause, then [Liberty Mutual] must immediately

forfeit any then outstanding [benefits] and/or recover any amounts received (determined on a

before-tax basis) by such Participant.”

       The ERISA Procedures Regulation requires that an adverse benefits determination notify

a plan participant of: (1) “[t]he specific reason or reasons for the adverse determination”; (2)

“the specific plan provisions on which the determination is based”; and (3) “the plan’s review

procedures and the time limits.” 29 C.F.R. § 2560.503-1(g)(1); see also 29 U.S.C. § 1133(1)

(requiring that Plans provide notice “setting forth the specific reasons“ for a benefits denial).

The Connolly Letter provided only vague reasons for the denial, it did not identify any provision

of the EPP or EPDCP under which the benefits were terminated, and it did not include

information about the review procedures and time limits. (See Admin. R. 11–12). Therefore, it

failed to comply with the ERISA Procedures Regulation and de novo review would typically be

appropriate. Halo, 819 F.3d at 45.

       In the alternative, Defendants argue that, notwithstanding the Connolly Letter’s failure to

comply with the ERISA Procedures Regulation, I should still review the denial of Plaintiff’s

benefits under an arbitrary-and-capricious standard because “any noncompliance with ERISA’s

claims procedures was inadvertent and harmless.” (See Defs.’ Opp’n 9 (relying on Halo, 819

F.3d at 57–58).) They argue that Ms. Connolly had no reason to believe that her letter would be

construed as an adverse benefits determination, so it was inadvertent, and Plaintiff was able to

access the Plans’ ERISA-compliant procedures after he submitted the February 19 Appeal, so

ultimately the Connolly Letter’s noncompliance was harmless. (Id.) As discussed above, the

language of the letter itself demonstrates that it constituted an adverse benefits determination,

and so it would be unreasonable for Ms. Connolly to believe that the requirements of the ERISA



                                                     18
Procedures Regulation did not apply. Moreover, Defendants’ argument misconstrues the Second

Circuit’s instructions that should be applied cases such as this one.

         In Halo, the Second Circuit abandoned a standard under which a Plan’s failure to comply

with the ERISA Procedures Regulation would be excused “if the record otherwise shows that the

plan ‘substantially complied’ with the regulation’s requirements,” Halo, 819 F.3d at 47, 57

(“Accordingly, we reject the substantial compliance doctrine[.]”), and instead adopted a standard

under which a court should conduct de novo review any time a plan fails “to comply with the

Department of Labor’s claims-procedure regulation,” unless that failure “was inadvertent and

harmless,” id. at 45. However, in establishing the new standard, the Second Circuit was careful

to circumscribe the exception to “prevent the exception from swallowing the rule,” and it

directed that deviations from the ERISA Procedures Regulation “should not be tolerated

lightly[,]” and that a noncompliant plan “bears the burden of proof on this issue.” Id. at 57–58

(internal quotation marks omitted). The Connolly Letter’s failure to include any of the

information required under 29 C.F.R. § 2560.503-1(g)—and Defendants’ failure to provide any

of that information to Plaintiff until almost five months later in the Andrews Letter—is not

similar to the scenarios envisioned by the Halo court, such as responding one hour or one day

late, where such delays do not harm the claimant in a material way. 10 See 819 F.3d at 57. For

that reason, under Halo, I would be justified in reviewing the adverse benefits determination de

novo. Nonetheless, out of an abundance of caution, and because I find that the Plans’ denial of

Plaintiff’s benefits cannot withstand any potentially applicable standard of review, I review the

denial under the more deferential arbitrary-and-capricious standard.


10
  Defendants’ argument that the noncompliance was inadvertent and harmless also fails because the Andrews and
Foley Letters also did not include the “specific reason or reasons” that Plaintiff’s resignation was reclassified under
§ 7.5 of the EPP and § 8.5 of the EPDCP, which led to the “adverse determination,” see 29 C.F.R. § 2560.503-
1(g)(1), (j)(1), and therefore they also did not comply with the ERISA Procedures Regulation.

                                                               19
               B.      Evidence Considered

       Typically, courts limit their review of an ERISA benefits denial to the administrative

record as it existed when the adverse benefits determination was made. See, e.g., DeFelice v.

Am. Int’l Life Assurance Co., 112 F.3d 61, 66–67 (2d Cir. 1997). However, “the decision

whether to admit additional evidence is one which is discretionary with the district court, but

which discretion ought not to be exercised in the absence of good cause.” Halo, 819 F.3d at 60

(quoting DeFelice, 112 F.3d at 66). Good cause may be present where there is “[a] demonstrated

conflict of interest in the administrative reviewing body,” DeFelice, 112 F.3d at 67, when a

“plan’s failure to comply with the claims-procedure regulation adversely affected the

development of the administrative record,” Halo, 819 F.3d at 60, or that the “claimed reason for

denying a claim was not stated in notices to the claimant,” Ricciardi v. Metro. Life Ins. Co., No.

16-CV-3805(CM), 2019 WL 652883, at *12 (S.D.N.Y. Feb. 15, 2019). In this case, I permitted

the parties to take certain limited discovery to further develop the record regarding the conflict of

interest and the reasons for Plaintiff’s departure. In light of the demonstrated conflict of interest,

see infra Part IV.C.2, the procedural irregularities, see supra Part IV.A.2, and Defendants’

failure to provide Plaintiff with the specific reason for the reclassification of his resignation, see

infra Part IV.D.2, I find that there is good cause to consider evidence outside of the

Administrative Record for certain purposes, but I note that I will only consider that evidence as it

relates to the reasons for the adverse benefits determination that were included in the Connolly,

Andrews, and Foley Letters. I will not consider any additional reasons for the adverse benefits

determination offered in Defendants’ briefing of the motions currently before me or by Liberty

Mutual employees during discovery. See infra Part IV.D.2.




                                                      20
               C.      Conflict of Interest

                       1. Applicable Law

       When the administrator of an ERISA benefits plan, “such as an employer or an insurance

company, both determines whether an employee is eligible for benefits and pays benefits out of

its own pocket,” there is a conflict of interest. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108,

112 (2008) (“In such a circumstance, every dollar provided in benefits is a dollar spent by the

employer; and every dollar saved is a dollar in the employer’s pocket.” (internal quotation marks

omitted)). A demonstrated conflict of interest “does not make de novo review appropriate.”

McCauley, 551 F.3d at 133. Instead, courts must “weigh the conflict as a factor” in evaluating

whether a denial was arbitrary and capricious. Durakovic v. Bldg. Serv. 32 BJ Pension Fund,

609 F.3d 133, 138 (2d Cir. 2010). “The weight given to the existence of the conflict of interest

will change according to the evidence presented.” McCauley, 551 F.3d at 133. A conflict of

interest is more important “where circumstances suggest a higher likelihood that it affected the

benefits decision.” Glenn, 554 U.S. at 117. The conflict is less important “where the

administrator has taken active steps to reduce potential bias and to promote accuracy, for

example, by walling off claims administrators from those interested in firm finances.” Id.

                       2. Application

       The dual role played by Liberty Mutual as both the administrator of the Plans and as the

entity that funds the Plans creates a classic conflict of interest. See Glenn, 554 U.S. at 112

(noting that a conflict of interest is “clear where it is the employer that both funds the plan and

evaluates the claims”); see also McCauley, 551 F.3d at 133 (finding that “a plan under which an

administrator both evaluates and pays benefits claims creates the kind of conflict of interest that

courts must take into account and weigh as a factor in determining whether there was an abuse of



                                                     21
discretion”); Durakovic, 609 F.3d at 138 (“Employer-administrators have a categorical

conflict.”). Defendants do not dispute that there is a conflict of interest; instead, they argue that I

should accord the conflict little or no weight in determining whether the Plans’ denial of benefits

was arbitrary and capricious. (See Defs.’ Opp’n 11–17.)

       The law provides that I cannot give any weight to the conflict “in the absence of any

evidence that the conflict actually affected [Liberty Mutual’s] decision.” Durakovic, 609 F.3d at

138 (citing Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 83 (2d Cir. 2009)). In Durakovic v.

Building Service 32 BJ Pension Fund, the Second Circuit identified several types of evidence

that might lead a court to more heavily weight a conflict: (1) a history of biased claims

evaluation; (2) unreasonably relying on some evidence that aligns with an administrator’s

interests, to the detriment of other more detailed evidence, without further investigation; (3)

behaving “deceptively toward the benefits applicant”; and (4) taking “seemingly inconsistent

positions that were both financially advantageous.” 609 F.3d at 140 (internal quotation marks

omitted).

       First, there is no evidence in the record suggesting—and Plaintiff does not argue—that

Liberty Mutual has a history of biased claims evaluation.

       Second, the May 3 and May 12 Notes, which Liberty Mutual provided in purported

support of the reclassification—without explanation as to their origin or their contents—appear

to indicate that Liberty Mutual reclassified his departure because “[Plaintiff] Leaving and direct

solicitation is concern,” and they stated, “term for cause related to his leaving & taking all those

people & doing severe damage to our business.” (Admin. R. 872.) Despite apparently relying

on these notes which suggest Plaintiff somehow encouraged other employees to leave Liberty

Mutual—and that such encouragement justified, at least in part, the reclassification of his



                                                      22
resignation to a termination for cause—Liberty Mutual nevertheless virtually ignored and

dismissed as irrelevant thirty-one sworn affidavits from former Liberty Mutual employees

employed at Aspen, each asserting under penalty of perjury that the affiants were “not recruited

or solicited by [Plaintiff] to leave [their] employment with [Liberty Mutual] at any time,

including when [Plaintiff] was employed with [Liberty Mutual].” (See id. at 750–83.) Instead,

even on appeal, Ms. Foley apparently relied on the May 3 and May 12 Notes, whose reliability is

questionable. See infra Part IV.D.2. The reliance on this evidence, in spite of Plaintiff’s more

concrete evidence, without further explication or investigation into the specific allegations

regarding Plaintiff’s misconduct, indicates that the conflict of interest may have impacted the

benefits denial. 11 See McCauley, 551 F.3d at 138 (finding that a plan administrator’s “reliance

on one medical report in support of its denial to the detriment of a more detailed contrary report

without further investigation was unreasonable”). The Foley Letter stated that Plaintiff’s

“contention that the plan administrator must provide evidence to justify the reclassification . . .

[was] misfocused.” (See Admin. R. 802.) To the contrary, although “nothing requires plan

administrators to scour the countryside in search of evidence to bolster a petitioner’s case,” “it

may be arbitrary and capricious for the administrator to reject a claimant’s evidence as

inadequate without making a reasonable effort to develop the record further.” Roganti v. Metro.



11
   The Foley Letter states that Ms. Foley “further investigated the circumstances giving rise to the termination for
cause” by speaking “with the [Liberty Mutual] officers who made or were involved in the decision, studied their
reasons, and reviewed evidence supporting their concerns with the business disruption and tainted [Liberty Mutual]
reputation caused by [Plaintiff’s] departure.” (See Admin. R. 801.) However, other than this reference, Ms. Foley’s
investigation is not reflected in any part of the Administrative Record. Ms. Foley later testified that she “wanted to
speak to the individuals involved from the company that made the determination, and so [she] did do [her] own
personal due diligence to have [her] own sense of comfort that it was done in a fair way.” (Foley Dep. 19:10-23.)
As part of that due diligence, she “asked folks the circumstances and the decisions that they arrived at, the
circumstances that they reviewed and their decision,” but the details and results of that review are not in the
administrative record, and her testimony did not reveal any additional material details about the alleged misconduct.
She also “did not investigate whether [the company followed proper procedures]” because she “had confidence that
they did,” even after reviewing the affidavits submitted by Plaintiff. (Id. at 21:4-21:13.)

                                                              23
Life Ins. Co., 786 F.3d 201, 213 (2d Cir. 2015) (internal quotation marks omitted).

        Third, Liberty Mutual’s pattern of lack of candor—which essentially amounts to

deception by failing to disclose material information—toward Plaintiff indicates that the conflict

of interest may have had an impact on the benefits determination. Notwithstanding Plaintiff’s

repeated requests, Liberty Mutual employees failed to provide an explanation—other than

through the use of vague and conclusory language—of how Plaintiff “acted or failed to act in

such a manner that would have provided grounds for a ‘cause’ termination.” (See EPP § 7.5;

EPDCP § 8.5; see also Admin. R. 11 (Connolly Letter, stating, without further explanation, that

“[a]s a result of information uncovered after your voluntary resignation on October 25, 2015, we

are reclassifying your termination from a voluntary resignation to a termination for cause”); id. at

358 (Andrews Letter, stating, without further explanation, that “[t]he circumstances surrounding

[Plaintiff’s] departure and their resulting disruption to [Liberty Mutual’s] business provide ample

evidence that [Liberty Mutual] acted in good faith”); id. at 801 (Foley Letter identifying, without

further explanation, “concerns with the business disruption and tainted [Liberty Mutual]

reputation caused by [Plaintiff’s] departure”).)

        Moreover, Defendants point out that a Liberty Mutual policy “provides that all

terminated employees have the right to appeal any termination decision” by submitting a

“written request to Liberty Mutual’s Executive Vice President, Chief Human Resources and

Administration Officer,” and that “Plaintiff never took advantage of this protocol by submitting a

written request for a review of [Ms.] Connolly’s decision to reclassify his separation as a

termination for cause.” (Defs.’ Mem. 8.) 12 However, even though Plaintiff sent letters stating




12
  “Defs.’ Mem.” refers to the Memorandum of Law in Support of Defendants’ Motion for Summary Judgment,
dated December 7, 2017. (Doc. 71.)

                                                        24
that he “did not engage in any conduct during his employment that would fall under any

reasonable definition of the word [cause],” directly challenging the for-cause determination,

(Admin. R. 6; see also id. at 285 (Plaintiff stating that the Connolly Letter “shockingly informed

[him] . . . that [his] resignation [had been] reclassified to a termination for ‘cause’”); id. at 361–

64; id. at 369 (“[Plaintiff] did not engage in any improper activity that can constitute ‘cause’

under any reasonable definition of that term[.]”)), Liberty Mutual never provided a copy of this

protocol to Plaintiff or told Plaintiff of his right to appeal the termination decision, (see generally

id.).

        Moreover, under Liberty Mutual’s policies, challenges both to for-cause terminations and

to benefits denials would be sent to the human resources department. (See Nowak Decl. Ex. 6,

§ 1720; Bernstein Decl. Ex. M.) 13 Any reasonable person in that department would have

construed and interpreted the language that Plaintiff used in several of his letters as challenges to

the for-cause determination, and, to the extent that Ms. Andrews and Ms. Foley incorrectly

construed the reclassification decision as unreviewable under the Plans, they should have passed

the letters along to the appropriate personnel within the department and/or informed Plaintiff to

do so, especially in light of the fact that Plaintiff did not have a copy of—and therefore could not

have known about—the policy indicating the specific Human Resources employee to whom for-

cause challenges should be addressed. With the knowledge that Plaintiff sought all documents

relevant to the reclassification, Liberty Mutual’s refusal to even provide him with a copy of the

Manager Policy Manual 14—and then to hold his failure to comply with the procedures within it




13
  “Nowak Decl.” refers to the Declaration of Richard E. Nowak, dated December 7, 2017, (Doc. 69), which was
provided in support of Defendants’ motion for summary judgment.
14
  The Manager Policy Manual sets forth Liberty Mutual’s policies and procedures related to employee discipline
and for-cause terminations. (See Nowak Decl. Ex. 6.)

                                                           25
against him—amounts to a “gotcha” and is deceptive conduct that further evidences that the

conflict of interest may have influenced the benefits denial. See Durakovic, 609 F.3d at 140

(noting that the Second Circuit had more heavily weighted a conflict where the administrator

“behaved deceptively toward the benefits applicant”).

        Fourth, I note that unbeknownst to Plaintiff and before Plaintiff submitted his two-week

notice on October 12, 2015, Defendants had intended to terminate his employment without cause

on October 15, 2015. (See Bernstein Decl. Ex. I.) This apparent conclusion that there was no

basis to terminate Plaintiff’s employment for cause is inconsistent with Liberty Mutual’s

December 23, 2015 determination—after Plaintiff had already voluntarily resigned—that his

departure should be reclassified as a termination for cause. (See Admin. R. 11.) Although

Defendants offer explanations for this about-face, they are “seemingly inconsistent positions”

that were “both financially advantageous,” 15 which indicates that the conflict of interest may

have influenced the benefits denial. See Glenn, 554 U.S. at 118.

        The Durakovic court also noted that a conflict should receive less weight “(perhaps to the

vanishing point) where the administrator has taken active steps to reduce potential bias and to

promote accuracy, for example, by walling off claims administrators from those interested in

firm finances, or by imposing management checks that penalize inaccurate decisionmaking

irrespective of whom the inaccuracy benefits.” 609 F.3d at 140 (quoting Glenn, 554 U.S. at

117). When the Supreme Court articulated this factor, it cited, inter alia, a law review article that

recommended “interdepartmental information walls to reduce bank conflicts.” Glenn, 554 U.S.



15
  Although there is no direct evidence in the record demonstrating the respective financial advantages, it seems
obvious that offering a retirement and severance package to an executive whose departure is forced would protect
Liberty Mutual’s reputation as a company that treats is executives well. The financial advantage of terminating
Plaintiff’s benefits, thereby deterring other senior officers from departing for competitors, is self-evident,
particularly where both Plans were unfunded. (See Defs.’ 56.1 Resp. ¶¶ 4–5.)

                                                            26
at 117 (citing Herzel & Colling, The Chinese Wall and Conflict of Interest in Banks, 34 Bus.

Law 73, 114 (1978)). Liberty Mutual has not demonstrated that it had any such protections in

place. To the contrary, Ms. Connolly and Ms. Andrews reported to the same supervisor, who

reported directly to Ms. Foley, (Bernstein Decl. Ex. M.), and Ms. Foley was aware of the

reclassification around the time that it occurred, and well before she received Plaintiff’s July 21

Appeal, (see Foley Dep. 1165:22-1166).

               D.      Adverse Benefits Determination Review

                       1. Applicable Law

       When adopting the more deferential standard of review for ERISA benefits denials,

courts “will not disturb the administrator’s ultimate conclusion unless it is ‘arbitrary and

capricious.’” Hobson, 574 F.3d at 82 (2d Cir. 2009) (quoting Pagan v. NYNEX Pension Plan, 52

F.3d 438, 441 (2d Cir. 1995)). An administrator’s decision is arbitrary and capricious when it

is “without reason, unsupported by substantial evidence or erroneous as a matter of

law.” McCauley, 551 F.3d at 132 (quoting Pagan, 52 F.3d at 442). Courts have defined

“substantial evidence” as “evidence that a reasonable mind might accept as adequate to support

the conclusion reached by the administrator”; substantial evidence “requires more than a scintilla

but less than a preponderance.” Durakovic, 609 F.3d at 141 (quoting Celardo v. GNY Auto.

Dealers Health & Welfare Tr., 318 F.3d 142, 146 (2d Cir. 2003)); see also Sandoval v. Aetna

Life and Cas. Ins. Co., 967 F.2d 377, 382 (10th Cir. 1992). Plan administrators “may exercise

their discretion in determining whether a claimant’s evidence is sufficient to support his

claim.” Roganti, 786 F.3d at 212. If the record is underdeveloped, administrators may have to

make a “reasonable effort” to further develop the record. Id. at 313.




                                                     27
                       2. Application

       In November 2000, the Department of Labor revised the ERISA Procedures Regulation.

See ERISA Rules and Regulations for Administration and Enforcement; Claims Procedure, 65

Fed. Reg. 70,246 (Nov. 21, 2000). The preamble of that revision stated that one of its purposes

was “to improve access to information on which a benefit determination is made,” and that

another purpose was to “assure that participants and beneficiaries will be afforded a full and fair

review of denied claims.” Halo, 819 F.3d at 49 (quoting 65 Fed. Reg. at 70,246). One of the

new provisions was intended to “clarify that the procedural minimums of the regulation are

essential to procedural fairness and that a decision made in the absence of the mandated

procedural protections should not be entitled to any judicial deference.” Id. at 50 (quoting 65

Fed. Reg. at 70,255). Notwithstanding the several procedural irregularities in Defendants’

review of Plaintiff’s claim for benefits, see supra Part IV.A.2, I review the Plans’ adverse

benefits determination under the deferential arbitrary-and-capricious standard. Nonetheless, I

conduct my review with the fundamental goals of “improve[d] access to information” and

“procedural fairness” in mind. Halo, 819 F.3d at 49–50.

       Under the plain terms of the Plans, the Connolly Letter must be construed as notice to

Plaintiff that Liberty Mutual was exercising its option under the Plans to terminate his benefits

because “evidence [was] acquired after [his] employment termination” that he “acted or failed to

act in such a manner that would have provided grounds for a ‘cause’ termination.” See supra

Part IV.A.2. This letter, which was an eligibility determination under the terms of the Plans, was

an adverse benefit determination for the purposes of the ERISA Procedures Regulation. See 29

C.F.R. § 2560.503-1(m)(4). Whether Ms. Connolly was authorized to make this determination

under the Plans or company policy is of no moment, because Ms. Andrews and Ms. Foley



                                                    28
subsequently affirmed and reaffirmed that determination in their own letters. (See Admin. R.

357–60, 800–04.) Ms. Foley attempted to distance her review of Plaintiff’s benefits denial from

the determination in the Connolly Letter because “it is [Liberty Mutual], not the plan

administrator, who determines whether cause exists in classifying an employee’s termination.”

(Id. at 802.) This statement ignores the plain terms of the Plans, which state that Liberty Mutual

is the plan administrator, (see EPP §§ 2.1, 2.9; EPDCP §§ 2.1, 2.10); in other words, for all

intents and purposes they are one in the same. Defendants do not identify any authority

suggesting that Liberty Mutual’s delegation of authority to a particular employee to review

appeals of denied claims alters this conclusion in any way.

       Nonetheless, despite Plaintiff’s numerous requests, the Connolly Letter, Andrews Letter,

Andrews Follow-up Letter, and Foley Letter each failed to provide “[t]he specific reason or

reasons” for the adverse benefits determination, as required by the ERISA Procedures

Regulation. See 29 C.F.R. § 2560.503-1(g)(1)(i), (j)(i). The Andrews Letter, Andrews Follow-

up Letter, and Foley Letter also failed to provide Plaintiff a “full and fair review” of the decision

to terminate his benefits, see Firestone, 489 U.S. at 113; see also 29 U.S.C. § 1133(2). A “full

and fair review” includes “knowing what evidence the decision-maker relied upon, having an

opportunity to address the accuracy and reliability of that evidence, and having the

decisionmaker consider the evidence presented by both parties prior to reaching and rendering

his decision.” Cook v. N.Y. Times Co. Long-Term Disability Plan, No. 02 Civ. 9154(GEL), 2004

WL 203111, at *6 (S.D.N.Y. Jan. 30, 2004) (internal quotation marks omitted). “Federal

regulations further require that claims reviewers make available all documents relevant to an

adverse claim determination upon request of the claimant.” Krauss v. Oxford Health Plans, Inc.,

418 F. Supp. 2d 416, 435 (S.D.N.Y. 2005) (citing 29 C.F.R. § 2560-503.1(h)(2), (3)), aff’d, 517



                                                     29
F.3d 614 (2d Cir. 2008). Although certain documents, such as the May 3 and May 12 Notes,

were provided to Plaintiff after repeated requests, Ms. Andrews apparently also reviewed

documents not provided to Plaintiff, such as an insurance industry publication that portrayed the

departure of several Liberty Mutual employees to go to Aspen as a “raid.” (See Pl.’s 56.1 Resp.

¶ 61 (conceding that Ms. Andrews “also reviewed other written materials in evaluating Plaintiff’s

claim for benefits”); Nowak Decl. Ex. 15.) 16 The failure to provide Plaintiff with the specific

reasons for the adverse benefits determination and to provide him with all of the documents

relied upon by the Plans’ administrators prejudiced Plaintiff and impeded his right to a full and

fair review. See McCauley, 551 F.3d at 136 (“Had [plaintiff] been apprised of the [specific

reasons for the denial, he] plainly would have had no trouble addressing [the administrator’s]

undisclosed and uninvestigated concerns.”).

        Defendants argue that I should not review the reclassification of Plaintiff’s resignation at

all. (See Defs.’ Mem. 1 (“The sole dispositive issue in this ERISA benefits case is whether [Ms.]

Foley’s denial of Plaintiff’s benefits appeal was arbitrary and capricious.”); Defs.’ Opp’n 2

(“Plaintiff’s arguments . . . improperly conflate an employment decision with a plan

administrator’s benefit eligibility determination.”).) As an initial matter, Defendants offer no

authority in support of the position that I should not review the reasonableness of the decisions

underlying the initial adverse benefits determination. To the contrary, courts often consider each

decision made by plan administrators throughout an ERISA claims procedure. See, e.g., Gill v.

Bausch & Lomb Supplemental Ret. Income Plan I, 1 F. Supp. 3d 72, 86–87 (W.D.N.Y.)

(rejecting a similar argument), aff’d, 594 F. App’x 696 (2d Cir. 2014). To the extent that Ms.




16
 The insurance industry publications reviewed by Ms. Andrews were published subsequent to Ms. Connolly’s
December 23, 2015 initial reclassification of Plaintiff’s resignation to a termination for cause.

                                                         30
Foley’s final determination relied on the Connolly Letter, Andrews Letter, and Andrews Follow-

Up Letter, any deficiencies in those letters must be weighed in determining whether Ms. Foley’s

reliance on their conclusions was arbitrary and capricious.

       Defendants argue that “Plaintiff never challenged [Ms.] Connolly’s employment

reclassification decision and this ERISA benefits lawsuit is not a proper forum to do so.” (Defs.’

Opp’n 16.) I have already explained why Defendants’ determination that they had evidence

demonstrating that Plaintiff’s conduct could have provided grounds for a for-cause termination

was an action taken pursuant to the Plans, and that their attempt to distinguish that determination

from the adverse benefits determination therefore fails. See supra Part IV.A.2. I have also

already explained that Defendants’ failure to provide Plaintiff with the procedures—purportedly

distinct from the benefits review procedures—to seek review of the Connolly Letter’s for-cause

determination was an example of deceptive conduct that indicates a likelihood that Defendants’

conflict of interest may have impacted the adverse benefits determination. See supra Part

IV.B.2. I further find that, to the extent Defendants did incorrectly construe the Connolly Letter

as an employment decision and not a benefits decision, their failure to comply with their own

policies regarding for-cause terminations is further evidence that the adverse benefits

determination was arbitrary and capricious.

       The Manager Policy Manual, which was not provided to Plaintiff and is not a part of the

Administrative Record, sets forth the policies and procedures that govern discipline, probation,

and terminations for cause at Liberty Mutual. (See Nowak Decl. Ex. 6.) Other than in

exceptional circumstances, Liberty Mutual addresses poor performance using a system of

progressive discipline, beginning with warning, proceeding to probation, and ending with job

action. (See id. § 1705, § 1715 (“In most cases, employees whose performance is unsatisfactory



                                                    31
will be counseled in accordance with [§] 1705 – Discipline & Probation Procedure.”).) The

Manager Policy Manual also contemplates circumstances in which “performance failures are so

severe” or “employee misconduct [is] so serious, that they may, in the judgment of the

management, warrant the employee’s termination upon the first occurrence.” (See id. § 1705.)

        Section 1715, which governs for-cause terminations, requires that, in all situations, “the

employee’s actions or behaviors should be investigated and/or verified” because “it is especially

important that management’s decisions be based on a complete understanding of the relevant

facts.” (Id.) It also instructs that “[w]here appropriate and practical, the employee should be

afforded an opportunity to address all allegations.” (Id.) The Manager Policy Manual provides

that immediate termination “should occur only after confirmation of the inappropriate actions or

behaviors” and must be authorized by the Home Office Employee Relations. (Id.) If it is

authorized, managers are instructed to “advise/remind the employee of the specific behavior for

which they are being disciplined” and to provide “the results of any investigation/verification.”

(Id.)

        There is no evidence in the Administrative Record—and Defendants have not produced

any evidence in support of their motion for summary judgment— indicating that Plaintiff was

advised of all of the allegations against him, let alone that Plaintiff had “an opportunity to

address all allegations.” Although Ms. Connolly testified that she “reviewed facts and

circumstances” prior to the reclassification decision, (Connolly Dep. 48:4-14) 17, and Ms.

Andrews and Ms. Foley indicated in their letters that they independently reviewed the

reclassification, (Admin. R. 358, 801), they did not “advise/remind” Plaintiff of any behavior for




17
  “Connolly Dep.” refers to the Deposition of Mary Connolly, dated July 20, 2017, which is attached as Exhibit E to
the Bernstein Declaration. (Docs. 72-41–72-47.)

                                                            32
which he was being disciplined, let alone the specific behavior, and they did not provide him

with “the results of [their] investigation[s].” Although Defendants argue that Plaintiff should

have pursued review of the reclassification through this process—even though he was unaware

of it—Liberty Mutual’s own failure to comply with even the most basic provisions of the policy

is yet another example of a “one-sided decisionmaking process [that] can alone constitute

sufficient evidence that the administrator’s conflict of interest actually affected the challenged

decision.” Roganti, 786 F.3d at 218.

       In support of their motion, Defendants identify several bases for Ms. Connolly’s

reclassification decision that were not articulated in the Connolly Letter, Andrews Letter,

Andrews Follow-up Letter, or Foley Letter: (1) “Plaintiff breached his fiduciary duties as a

Liberty Mutual executive,” (Defs.’ Mem. 6); (2) Plaintiff caused “substantial disruption . . . to

the [Liberty Mutual] business prior to his departure,” (Id. at 6–7); (3) Plaintiff “did not provide

adequate notice of his alleged retirement given his leadership position within [Liberty Mutual]”,

(Id. at 7); (4) “Plaintiff had violated his responsibility to the company as an officer,” (Id.

(internal quotation marks omitted)); (5) Plaintiff misrepresented “that he was retiring when he

was actually planning to defect to Aspen,” (Id. at 7); and (6) Plaintiff’s benefits could have been

denied under § 7.2 of the EPP and § 8.3 of the EPDCP because Plaintiff “did not execute a Post-

Employment Restriction Agreement” and “could not have complied with such an agreement

because he immediately went to work for a competitor,” (Defs.’ Mem. 22). I need not include

any of these bases in my review because they were “never before disclosed to [Plaintiff, and so]

cannot now be asserted to deny [his] benefits.” Curry v. Am. Int’l Grp., Inc. Plan No. 502, 579

F. Supp. 2d 413, 422 (S.D.N.Y. 2008), aff’d sub nom. Curry v. Am. Int’l Grp., Inc., 341 F. App’x

731 (2d Cir. 2009); see also Diamond v. Reliance Standard Life Ins., 672 F. Supp. 2d 530, 535



                                                      33
(S.D.N.Y. 2009) (“In determining whether relevant factors were considered and substantial

evidence relied upon in an ERISA eligibility determination, courts are limited to the reasons

given at the time of the denial.” (internal quotation marks omitted)).

         Finally, I must weigh Defendants’ conflict of interest as a factor in determining whether

Ms. Foley’s denial of Plaintiff’s July 21 Appeal was “without reason, unsupported by substantial

evidence or erroneous as a matter of law.” McCauley, 551 F.3d at 132 (quoting Pagan, 52 F.3d

at 442). Again, I am limited to reviewing the reasons articulated in the Connolly, Andrews,

Andrews Follow-Up, and Foley Letters and the purported evidence in support of those reasons. 18

The stated reason in the Foley Letter for the reclassification of Plaintiff’s resignation and

accordant denial of benefits was that certain Liberty Mutual “officers” had “concerns with the

business disruption and tainted [Liberty Mutual] reputation caused by [Plaintiff’s] departure.”

(Admin. R. 801.) Ms. Foley clarified that, contrary to the reasons stated in the May 3 and May

12 Notes, Plaintiff’s termination was not “based solely on the substantial number of employees

that joined him at his subsequent employer”; rather, it was “based on evidence of the overall

disruption and harm to the business caused by [Plaintiff].” (Id. at 802.)

         The only evidence identified in the Foley Letter—other than Ms. Foley’s conversations

with unidentified Liberty Mutual officers 19—are the “notes provided by [Ms.] Andrews.” The

May 3 and May 12 Notes are unreliable for several reasons: (1) the Notes were taken during

meetings held almost four months after the reclassification decision had been made in the

Connolly Letter; (2) to the extent that the Notes appear to include statements about the



18
   Although I am considering evidence outside the Administrative Record, see supra Part IV.B, I focus my review
on the evidence that was actually provided to Plaintiff.
19
  The Foley Letter does not identify these officers, and it does not provide any additional detail about the substance
of those conversations or when and where they occurred, or whether these officers provided documents to support
their statements to Ms. Foley.

                                                              34
performance of Plaintiff’s division before and after his departure, those statements are vague and

are not accompanied by supporting documents or data that would provide Plaintiff any

meaningful opportunity to rebut the evidence and allegation of poor performance; (3) to the

extent that the Notes appear to include statements about the performance of Plaintiff’s division

before and after his departure, those statements are contradicted by Liberty Mutual’s own

determination prior to Plaintiff’s resignation that it would terminate his employment without

cause and provide him with at least one year’s severance, (Defs.’ 56.1 Resp. ¶ 12); and (4) to the

extent that the Notes appear to include statements that imply that the reclassification decision

was based on Plaintiff’s solicitation of other Liberty Mutual employees, that reason is rebutted

by an affidavit submitted by Plaintiff and affidavits from thirty-one other former Liberty Mutual

employees, (Admin. R. 747–83). For those reasons, I hesitate to refer to the May 3 and May 12

Notes as even a “scintilla” of evidence; they certainly are not substantial evidence of the type

that “a reasonable mind might accept as adequate to support the conclusion reached by the

administrator.” Durakovic, 609 F.3d at 141 (internal quotation marks omitted).

       As the final decisionmaker, Ms. Foley stated that the reason for the adverse benefits

determination was “concerns with the business disruption and tainted [Liberty Mutual]

reputation caused by [Plaintiff’s] departure,” the “overall disruption and harm to the business

caused by Plaintiff,” and other “problems and issues resulting from [Plaintiff’s] departure.” (See

Admin. R. 801–02.) If there was any “disruption” at Liberty Mutual before or after Plaintiff’s

departure, there is no reliable evidence in the record—either in the Administrative Record or in

the exhibits provided in support of the parties’ motions—demonstrating specifically what that

disruption entailed. More importantly, Defendants did not provide any evidence that the

disruption was a result of Plaintiff acting or failing to act “in such a manner that would have



                                                    35
provided grounds for a ‘cause’ termination,” as required by the Plans. (See EPP § 7.5; EPDCP

§ 8.5.) 20 To the contrary, when asked if she “ever saw any evidence of actual wrongdoing by

[Plaintiff],” Ms. Connolly, who made the reclassification decision, testified, “Thinking about it.

Not that I saw, no.” (Connolly Dep. 47:16-20; see also Pl.’s 56.1 Resp. ¶ 40; see also Foley

Dep. 89:10-15 (acknowledging that a review of Plaintiff’s emails did not identify any evidence

of wrongdoing).) In addition, the fact that evidence is not only required by the ERISA

Procedures Regulation but is also an express requirement of the specific sections of the Plans on

which the denial was based, (see id.), the absence of any reliable evidence on which the adverse

benefits determination could be based is all the more troubling, and also demonstrates that the

denial was arbitrary and capricious.

         Defendants argue that because the Plans give the administrator the authority in its

discretion to “construe and interpret the terms of the Plan[s], (EPP § 3; EPDCP § 3), that Ms.

Foley’s interpretation of the For-Cause Sections generally, and the word ‘cause’ specifically, is

not subject to review,” (Defs.’ Mem. 19). However, “where the administrator . . . interprets the

plan in a manner inconsistent with its plain words, its actions may well be found to be arbitrary

and capricious.” Pepe v. Newspaper & Mail Deliveries’-Publishers’ Pension Fund, 559 F.3d

140, 147 (2d Cir. 2009) (quoting McCauley, 551 F.3d at 133). I must interpret the Plans “in an

ordinary and popular sense as would a person of average intelligence and experience.”

Critchlow v. First UNUM Life Ins. Co. of Am., 378 F.3d 246, 256 (2d Cir. 2004) (internal


20
  The Andrews and Foley Letters also identify § 9 of the EPP as a provision pursuant to which Plaintiff’s benefits
were denied. (See Admin. R. 358, 801.) In pertinent part, that section states, “A Participant’s [benefits], whether
vested or unvested, shall be immediately forfeited if a Participant’s employment is terminated by [Liberty Mutual]
for cause under [§] 7.5 above.” (See EPP § 9.) It is clear from the plain language of that provision that it refers to
the circumstance contemplated by the first sentence of § 7.5, under which Liberty Mutual terminates a participant’s
employment, and not the circumstance before us, which is contemplated by the second sentence of § 7.5, in which
Liberty Mutual does not terminate a participant’s employment for cause, but makes an eligibility determination
based on evidence acquired after an employee has left Liberty Mutual. See also supra Part IV.A.2.

                                                              36
quotation marks omitted). At the time they wrote their respective letters, the only alleged

“manner” in which Plaintiff “acted or failed to act . . . that would have provided grounds for a

‘cause’ termination,” (EPP § 7.5; EPDCP § 8.5), for which there was substantial evidence was

leaving Liberty Mutual to work for a competitor. It is undisputed that Plaintiff was not subject to

any non-competition or non-solicitation agreement with Liberty Mutual. (See Defs.’ 56.1 Resp.

¶ 18.) Because the act of departing a company cannot alone constitute “cause” under any

reasonable interpretation of the word, see Critchlow, 378 F.3d at 256, I find that the Plans were

arbitrary and capricious in denying Plaintiff’s benefits under the EPP and EPDCP, because they

did not acquire evidence that Plaintiff “acted . . . in such a manner that would have provided

grounds for a ‘cause’ termination.” (EPP § 7.5; EPDCP § 8.5.)

       “[I]if upon review a district court concludes that the [administrator’s] decision was

arbitrary and capricious, it must remand to the [administrator] with instructions to consider

additional evidence unless no new evidence could produce a reasonable conclusion permitting

denial of the claim or remand would otherwise be a useless formality. Miller v. United Welfare

Fund, 72 F.3d 1066, 1071 (2d Cir. 1995) (internal quotation marks omitted). Defendants have

had ample opportunity to submit documents and information related to the denial of Plaintiff’s

benefits under the EPP and EPDCP, both in response to Plaintiff’s discovery requests, (see Doc.

40), and in support of their motion for summary judgment. Their failure to provide any evidence

that the reclassification of Plaintiff’s resignation under the For-Clause Sections was reasonable

demonstrates that no such evidence exists, and that remand would be a “useless formality.” See

Solomon v. Metro. Life Ins. Co., 628 F. Supp. 2d 519, 533 (S.D.N.Y. 2009) (internal quotation

marks omitted).




                                                    37
       V.      Conclusion

       For the foregoing reasons, Plaintiff’s motion for summary judgment is GRANTED and

Defendants’ motion for summary judgment is DENIED. Defendants are directed to grant

Plaintiff’s claim for benefits and to provide them pursuant to the terms of the Plans.

       The Clerk of Court is respectfully directed to terminate the open motions at Documents

65 and 68 and to close the case.

SO ORDERED.


Dated: March 31, 2019
       New York, New York
                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                    38
